Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/07/22 has been entered.  Claims 1, 3-5 and 7-17 are pending.  Claims 2, 6 and 18-21 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent 2,073,278 to Hohl or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 2,073,278 to Hohl in view of U.S. Patent 4,761,927 to O’Keeffe et al.
Hohl provides a system of profiles which could be arranged horizontally and/or vertically on an underlying wall 7 for receiving wall panels 5/50.
Backing part having element 2 in the embodiment of figure 3 meets the limitation of a bracket having a back plate with walls extending therefrom. Flanges 4 with recesses or “channels” to receive plastic sealing means 6 [page 2, col. 1, lines 6-8].  Top cap 40 is adapted to be received in the bracket and includes flanges 40’ [cl. 14] for securing the edges of panels 5 between the top cap flanges and platform flanges.  Laterally extending portions 4’ and 4” are provided on opposite side of one of the recesses.  Figure 3, shows the panel 5 in direct contact with the laterally extending portions 4’ and 4” as well as with the plastic sealing means 6.
With respect to claim 4, a clearance is illustrated at approximately reference number 1 in figure 3.
With respect to claim 5, a centrally located notch is formed between feet 3.
With respect to claim 7, the flanges 40 include a return bend which is parallel to the walls of the bracket.
With respect to claims 10-12, applicant’s attention is drawn to page 2, ln 66 – col. 3, ln. 14.
With respect to claim 13, the channels receiving the sealant 6 is parallel to the wall 7.
	As claim 1 is currently drafted, the top caps, adhesive and adhesive engagement are not positively recited elements of the system.  Lines 2-3 recited “adapted to receive a corresponding top cap”, line 6 recites the bead as an adhesive or sealant and the last “wherein, in use” clause is intended use language [see MPEP 2111.04] .
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


In the alternative, Claims 1, 4, 5, 7 and 10-14 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent 2,073,278 to Hohl in view of U.S. Patent 4,761,927 to O’Keeffe et al.
	Holh provides each of the elements of the system as noted above except for specifying the sealant 6 is an adhesive sealant.
	O’Keeffe teaches the use of silicone sealants 48 for use in wall panels systems.  Column 4, lines 16-19, recite that silicone is a desirable sealant choice for its adhesive qualities and long life when exposed to the environmental weathering. 
	 It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to use a silicone sealant for the sealant 6 of Holh as taught by O’Keeffe, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). A silicone sealant would be an ideal choice for its adhesive properties and long life and would adhesively engage wall panels 5.  The would have been no unexpected or unpredictable results obtained in selecting a silicone sealant for the sealant 6 of Holh.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,073,278 to Hohl in view of U.S. Patent 4,385,850 to Bobath, or in the alternative, U.S. Patent 2,073,278 to Hohl as modified above by U.S. Patent 4,761,927 to O’Keeffe et al. n view of U.S. Patent 4,385,850 to Bobath.
Hohl provides each of the elements of the claim as best understood except for the walls including inwardly extending protrusions adapted to engage corresponding outwardly extending protrusions on the top cap.
Figure 4 of Bobath teaches that this feature was known at the time of the effective filing date of the invention.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have provided the walls of Hohl with the inward protrusions taught by Bobath at 96 and the top cap with outward protrusions as taught by Bobath at 13b to provide a joining means to accommodate panels of different thicknesses at to provide a more mechanical positive interlock than the friction fit taught by Hohl.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,073,278 to Hohl in view of U.S. Patent 6,588,165 to Wright or in the alternative, U.S. Patent 2,073,278 to Hohl as modified above by U.S. Patent 4,761,927 to O’Keeffe et al. n view of U.S. Patent 6,588,165 to Wright.
Hohl provides for drilling holes for mounting screws 8 along the center of the base but fails to provide that the mounting base includes a centerline shallow notch.
	This is a feature that is old and well known in the building arts and is taught by Wright at 26.
	It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art to have provided the mounting base of Hohl with a screw finder groove as taught by Wright at 26 to allow for proper positioning of the screws. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,073,278 to Hohl or in the alternative, U.S. Patent 2,073,278 to Hohl as modified above by U.S. Patent 4,761,927 to O’Keeffe et al.
Hohl provides each of the elements of the claims except for color coding based upon location, order or orientation.
The examiner takes official notice that color coding construction pieces based upon intended installation order, orientation and location is known in the construction arts and would have been obvious to try to one having ordinary skill in the art at the time of the effective filing date.  There would have no unexpected or unpredictable results obtained in color coding at least the backing parts of Hohl to designate location, orientation or order of installation.

Claims 8 and 9 are allowed.

Applicant's arguments filed 9/07/22 have been fully considered but they are not persuasive. 
Support for the amendments to claim 1 is found at least in paragraphs [0007, 0048, 0049 and 00100] when read in conjunction with Figs. 4 i->xvi)
As noted in the above rejections the top caps and adhesive are not even required by at least claim 1 as drafted as they are only referenced with intended use language.
Nonetheless, O’Keeffe has been cited as a teaching reference to show that silicone sealant which is adhesive was known at the time of the effective filing date of the invention.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/Primary Examiner, Art Unit 3636